    Case: 1:20-cv-00757 Document #: 20 Filed: 08/18/20 Page 1 of 6 PageID #:198




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


MARK A. STANG and                        )
STUART COHN,                             )
                                         )
              Plaintiffs,                )
                                         )
              vs.                        )      Case No. 20 C 757
                                         )
UNION FOR REFORM JUDAISM,                )
JONAH DOV PESNER, and                    )
RICHARD JACOBS,                          )
                                         )
              Defendants.                )


                        MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

      Plaintiffs Mark Stang and Stuart Cohn sued the Union for Reform Judaism (URJ),

Jonah Dov Pesner, and Richard Jacobs for defamation under Illinois law. The

defendants have moved to dismiss. For the reasons stated below, the Court grants the

defendants' motion to dismiss and directs the Clerk to enter judgment in favor of the

defendants.

                                      Background

      The Court takes the following facts from the complaint, documents attached to it,

and documents referenced in it and attached to the motion to dismiss. See Tellabs, Inc.

v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).

      The URJ is a nonprofit connected to the Reform denomination of Judaism in

North America. Jacobs is the URJ's president, and Pesner is its senior vice president.

      In December 2019, the Chicago Tribune published a piece written by Pesner
     Case: 1:20-cv-00757 Document #: 20 Filed: 08/18/20 Page 2 of 6 PageID #:199




under the heading "As Reform Jews, we must consider reparations for American

slavery." Defs.' Mot. to Dismiss, Ex. A. The Tribune published the piece in a section of

its print edition called "Perspective," id., and on its website with the label "Commentary"

preceding the heading, id., Ex. B at 1.

         In the piece, Pesner wrote that "it's time for the Reform movement" of Judaism in

the United States to "join" the "conversation" about "our nation's bigoted history and [ ]

how to dismantle the racist systems and structures that persist to this day." E.g., id. He

wrote:

         Our Jewish community is tremendously diverse . . . but many of us have
         white Jewish grandparents who arrived in the United States in the early
         1900s with very little. . . . [W]e can now understand that they and many of
         us also benefited from, and continue to benefit from, the same white
         privilege that allows for the continued discrimination against black
         Americans. From how we gained entry into this country to the places we
         were allowed to live and work, to access to education and financial capital,
         white Jews have reaped the rewards of racism.

Id. at 3.

         Pesner also wrote that, at the URJ's biennial conference, which was taking place

in Chicago that week, the URJ would "consider a resolution that would make it our

policy to support the exploration of reparations for American slavery." Id. at 2. The

resolution, he wrote, "does not define what form reparations ought to take" but rather

"endorses" studies and proposals about reparations to "transform" knowledge "into

action against the racism still lingering in our congregations and communities." Id. at 3.

The final paragraph of Pesner's piece read: "The URJ's resolution is about confronting

racism in our country, our synagogues, and our hearts. We cannot expect to be a

spiritually renewed community—or country—without the airing of truths and a coming to

terms with our past sins and silence." Id. at 4.

                                              2
    Case: 1:20-cv-00757 Document #: 20 Filed: 08/18/20 Page 3 of 6 PageID #:200




       A couple of days after the Chicago Tribune published the piece, the URJ

published an excerpt of it on its website. It allegedly remains posted there.

       The plaintiffs are both lawyers who identify as Jewish and American. On

February 2, 2020, they filed this lawsuit. They allege that Pesner defamed "American

Jews, including by imputation the Plaintiffs" by calling them "'racists' who are

purportedly bigoted against African Americans" in their "'hearts,' 'communities,'

'congregations,' and 'synagogues.'" Compl. ¶ 1 (quoting Pesner's article). In addition,

they allege that Pesner defamed Jewish people in America by calling them, among

other things, "knowing and willing recipients of numerous benefits of 'white privilege'"

who allegedly "'reaped the rewards of racism' . . . to the purported severe and lasting

detriment of African-Americans.'" Id. (same). The plaintiffs also seem to assert that

Jacobs and URJ defamed them by publishing Pesner's statements and, with regard to

URJ, through the doctrine of respondeat superior.

                                         Discussion

       To survive a motion to dismiss under Rule 12(b)(6), plaintiffs must allege enough

facts "to state a claim to relief that is plausible on its face." Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007). In considering such a motion, a court "accept[s] well-pleaded

facts as true and draw[s] all reasonable inferences in the plaintiffs' favor." Shipley v.

Chi. Bd. of Election Comm'rs, 947 F.3d 1056, 1060–61 (7th Cir. 2020). "A claim has

facial plausibility when the plaintiff[s] plead[ ] factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged."

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       To a state a claim for defamation under Illinois law, which the parties agree



                                               3
    Case: 1:20-cv-00757 Document #: 20 Filed: 08/18/20 Page 4 of 6 PageID #:201




governs this case, a plaintiff must allege "facts showing that the defendant made a false

statement about the plaintiff, that the defendant made an unprivileged publication of that

statement to a third party, and that this publication caused damages." Green v. Rogers,

234 Ill. 2d 478, 491, 917 N.E.2d 450, 459 (2009). A defamatory statement is one that

"harms a person's reputation to the extent it lowers the person in the eyes of the

community or deters the community from associating with her or him." Id.

       The plaintiffs contend that they have asserted a claim for defamation per se. "If a

statement's harm is "obvious and apparent on its face," it is defamatory per se. Id. In

Illinois, only five categories of statements are considered defamatory per se. Id. at 491–

92, 917 N.E.2d at 459 (listing categories). Even if a statement falls into one of those

categories, however, it is actionable only if it cannot "reasonably be interpreted as

referring to someone other than the plaintiff[s].'" Muzikowski v. Paramount Pictures

Corp., 477 F.3d 899, 904 (7th Cir. 2007) (quoting Tuite v. Corbitt, 224 Ill. 2d 490, 503,

866 N.E.2d 114, 122 (2006)). This is "a difficult standard to meet." Id.

       In his article, Pesner did not mention any individual by name. Instead, he

referred generally to the "Jewish community," Defs.' Mot. to Dismiss, Ex. B at 3, and

"the Reform movement" of Judaism, id. at 1. These statements cannot be taken as

referring to the plaintiffs as individuals. If anything, it would be unreasonable to interpret

Pesner's statements as referring specifically to Stang or Cohn. Thus the allegedly

defamatory statements can reasonably be interpreted as referring to someone other

than the plaintiffs, and the plaintiffs have not stated an actionable defamation claim.

       The plaintiffs concede that they were not identified by name in Pesner's article,

but they contend that they nonetheless have standing to bring this case. That misses



                                              4
    Case: 1:20-cv-00757 Document #: 20 Filed: 08/18/20 Page 5 of 6 PageID #:202




the mark. Whether a statement reasonably can be interpreted as referring to someone

other than the plaintiffs is not an issue of standing; it goes to the question of whether the

plaintiff has stated a claim or can prove the claim on the merits. 1 See, e.g., Muzikowski,

477 F.3d at 904. As just discussed, the plaintiffs have not stated a viable claim.

       The plaintiffs, however, assert that the allegedly defamatory statements can be

"imputed from the libeled group" to them as individual members of that group. Pls.'

Resp. Br. at 1; see also Compl. ¶ 10 (mentioning "group libel against an identifiable

racial, ethnic, or religious group" that is "necessarily imputed to each of the group's

members"); id. ¶ 66 (referring to Pesner's alleged defamation as "group libel of

American Jews"). But the plaintiffs do not explain why they can bring their defamation

claim on that ground or cite any case law suggesting that they can do so. To be sure,

as the defendants point out, at least one Illinois appellate court has found that a

defendant may be liable to an individual member of a defamed group. Missner v.

Clifford, 393 Ill. App. 3d 751, 768, 914 N.E.2d 540, 556 (2009). The court in Missner

stated, however, that a plaintiff can bring an individual claim concerning the defamation

of a group "when the defamed group is sufficiently small and the words may reasonably

be understood to have personal reference and application to any member of the group."

Missner, 393 Ill. App. 3d at 768, 914 N.E.2d at 556 (citing Restatement (Second) of

Torts § 564A, Comment b, at 168 (1977)). The Court need not predict whether the

Illinois Supreme Court would find a claim of so-called group defamation or libel

actionable. See Cmty. Bank of Trenton v. Schnuck Markets, Inc., 887 F.3d 803, 807




1 Accordingly, the plaintiffs' request for thirty days to amend their complaint to cure any
lack of standing is misplaced, and the Court disregards it.
                                             5
    Case: 1:20-cv-00757 Document #: 20 Filed: 08/18/20 Page 6 of 6 PageID #:203




(7th Cir. 2018) (role of a federal court applying state law is to predict how the state's

supreme court likely would resolve an issue). Even if it were actionable, plaintiffs do not

have a sufficient basis for such a claim. This is because the plaintiffs do not contend,

nor could they, that the allegedly defamed group—all Jewish people in America—is

sufficiently small that Pesner's words reasonably could be understood to personally

refer and apply to the plaintiffs and thus enable them to sue for defamation.

                                        Conclusion

       For the foregoing reasons, the Court grants defendants' motion to dismiss [dkt.

no. 7]. The Court also grants the motion by attorney Farva Jafri to withdraw as attorney

for plaintiffs [dkt. no. 19]. Because the defects in plaintiffs' claims cannot be cured by

amendment, the Court directs the Clerk to enter judgment in favor of the defendants

and against the plaintiffs. See, e.g., Gonzalez-Koeneke v. West, 791 F.3d 801, 808 (7th

Cir. 2015).



                                                  ________________________________
                                                       MATTHEW F. KENNELLY
                                                       United States District Judge

Date: August 18, 2020




                                              6
